DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 5-16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-16 are not been further treated on the merits.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et. al (US 2017/0108226 A1).
With respect to claim 1 Moon discloses a gas burner arrangement [see Fig. 1] for a household cooking appliance, having a gas burner [reference character 100 in Fig. 1] and a hob plate [reference character 101] on which the gas burner is mounted, wherein the gas burner includes a first mixing chamber [reference character 111a] for mixing combustion gas (B) with primary air (P), a second mixing chamber [reference character 131a], separate from the first mixing chamber, for mixing combustion gas (B) with primary air (P), at least one first primary air opening [the opening of venturi 111a] for supplying primary air (P) to the first mixing chamber (39), and at least one second primary air opening [the gap through which S4 flows in Fig. 3B] for supplying primary air (P) to the second mixing chamber, wherein the at least one first primary air opening is arranged below the hob plate and the at least one second primary air opening is arranged above the hob plate [see Fig. 3B].
With respect to claim 2 Moon discloses the first mixing chamber and the second mixing chamber extend through the hob plate [see Fig. 3B].
With respect to claim 3 Moon discloses that the gas burner includes a nozzle holder [reference character 150] and a burner base [reference character 131], wherein the hob plate is arranged between the nozzle holder and the burner base.
	With respect to claim 4 Moon discloses that the first mixing chamber and the second mixing chamber (42) are provided in the burner base [see Fig. 3b, the first mixing chamber is interpreted as being in the burner base because it is inserted into the central aperture formed by the burner base].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762